Citation Nr: 0802245	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ankle pain.

2.  Entitlement to service connection for residuals, left 
knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk





INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  The veteran does not have a left ankle disability.

2.  The veteran does not have residuals of a left knee 
injury.


CONCLUSIONS OF LAW

1.  A left ankle disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records indicate complaints of left ankle 
pain in June 1967.  There was no evidence of a fracture, and 
the veteran was put on light duty for one week.  The December 
1967 separation examination notes the feet and lower 
extremities as normal.  Although the veteran asserts in his 
April 2005 appeal that his injuries were "blown off" by 
doctors when he injured his ankle and knee, and again at his 
discharge from service, the service treatment records show 
that he was placed on light duty when he injured his ankle, 
and that he did not report any injury when he completed his 
medical history for examination for discharge from service.  
The contemporaneous records are not consistent with the 
veteran's recollection, decades later, that his injuries were 
not taken seriously while he was in service.

Moreover, there are no current diagnoses related to the left 
ankle or left knee.  The September 2003 VA examination finds 
no diagnosis relating to the residuals of a leg injury 
because there is no pathology to render a diagnosis.  The 
left knee joint has a normal range of motion and is not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  The left ankle joint also has a 
normal range of motion and is not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Pain alone, without a diagnosed or 
identifiable malady or condition, does not in and of itself 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Thus, the claim of service connection for left ankle pain and 
the residuals of a left knee injury must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in September 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording a VA examination for the veteran's left ankle and 
left knee.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The veteran's appeal was transferred to the Board in December 
2005, and the Board acknowledges that the veteran was not 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
specifically required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  There is no prejudice to the veteran in 
proceeding with the issuance of a final decision despite VA's 
failure to provide such notice, as his claim for service 
connection is being denied and, therefore, matters concerning 
the effective date of an award and the disability evaluation 
to be assigned do not arise in this instance. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for left ankle pain is 
denied.

Entitlement to service connection for residuals, left knee 
injury is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


